Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification	
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

Claim Objections
Claim 3 is objected to because of the following informalities: 
Claim 3 recites “further comprising determining”, which appears to be missing a semicolon after comprising.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-10, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramaswamy (US9975483B1).
Regarding claim 1, Ramaswamy discloses;
A computer-implemented method comprising: 
receiving, from at least one sensor, sensor data associated with an environment (disclosed as image, CCD, motion detection, or IR sensor, column 14 lines 52-55); 
generating, based on the sensor data, a set of lane change data values associated with positions of at least two vehicles relative to a first lane position in the environment (disclosed as detecting turn signals or path of the automobile to determine a lane change maneuver, column 7 lines 59-62); 
determining, based on the set of lane change data values, a collision risk value associated with the at least two vehicles attempting to occupy the first lane position (disclosed as determining a danger criterion, such as collisions, column 8 lines 26-29); and 
generating, based on the collision risk value, an output signal to a first vehicle included in the at least two vehicles (disclosed as alerting a user to a danger situation, column 8 lines 31-32).  

Regarding claim 2, Ramaswamy discloses;
The computer-implemented method of claim 1 (see claim 1 rejection), further comprising: 
receiving, by the first vehicle, a turn signal associated with the first vehicle attempting to occupy the first lane position (disclosed as detecting, from an image information, vehicles changing lanes, column 2 lines 36-41),
disclosed as detecting turn signals or path of the automobile to determine a lane change maneuver, column 7 lines 59-62).

Regarding claim 4, Ramaswamy discloses;
The computer-implemented method of claim 1 (see claim 1 rejection), wherein determining the collision risk value further comprises determining a first intention of a first driver of the first vehicle to occupy the first lane position (disclosed as detecting whether the user is attempting to change lanes, column 7 lines 59-62), and the set of lane change data values includes at least one value associated with the first driver of the first vehicle or a driving parameter of the first vehicle (disclosed as detecting a turn signal or the path of the automobile, column 7 lines 59-62).  

Regarding claim 5, Ramaswamy discloses;
The computer-implemented method of claim 4 (see claim 4 rejection), wherein determining the collision risk value further comprises determining a second intention of a second driver of a second vehicle included in the at least two vehicles to occupy the first lane position (disclosed as detecting, by image information, an automobile changing lanes, column 2 lines 36-43), and the set of lane change data values includes at least one value associated with the second driver of the second vehicle or a driving parameter of the second vehicle (disclosed as detecting, by image information, an automobile changing lanes as a potential danger criterion, column 8 lines 26-29).  

Regarding claim 6, Ramaswamy discloses;
The computer-implemented method of claim 1 (see claim 1 rejection), wherein the set of lane change data values includes at least one of a head position of a first driver of the first vehicle (disclosed as tracking the head position and orientation to identify attention, column 4 lines 54-60, and further use the information to determine gaze/field of view and objects outside of it, column 6 lines 59-66) or an eye gaze direction of the first driver (disclosed as determining gaze/field of view and objects outside of it, column 6 lines 59-66).  
  
Regarding claim 8, Ramaswamy discloses;
The computer-implemented method of claim 1 (see claim 1 rejection), wherein the output signal includes a notification signal that drives a component of the first vehicle to notify a first driver of the first vehicle (disclosed as alerting a user to a danger situation, column 8 lines 31-32).

Regarding claim 9, Ramaswamy discloses;
The computer-implemented method of claim 1 (see claim 1 rejection), wherein the output signal changes at least one driving parameter of the first vehicle (disclosed as causing the computing device in the vehicle to take defensive action, column 7 lines 5-8).  

Regarding claim 10, Ramaswamy discloses;
The computer-implemented method of claim 1 (see claim 1 rejection), wherein generating the set of lane change data values comprises identifying, by the first vehicle, a turn signal generated by a second vehicle of the at least two vehicles, wherein the turn signal is associated with the second vehicle attempting to occupy the first lane position (disclosed as thee computing device [from the first vehicle] detecting a vehicle’s flashing turn signal, column 9 lines 2-13).  

Regarding claim 17, it has been determined that no further limitations exist apart from those previously addressed in claim 1. Therefore, claim 17 is rejected under the same rationale as claim 1.

Regarding claim 18, Ramaswamy discloses;
The collision avoidance system of claim 17 (see claim 1 rejection), wherein at least one memory of the one or more memories (disclosed as memory on the device, element 904, where the device is located within the vehicle during the operation of assisted driving and navigation, abstract, and connect to storage in the vehicle, column 12 lines 23-29) and at least one processor of the one or more processors are included in the first vehicle (disclosed as executing the instructions by a CPU, column 21 lines 37-41).
  
Regarding claim 19, it has been determined that no further limitations exist apart from those previously addressed in claims 3-5. Therefore, claim 17 is rejected under the same rationales as claims 3-5.

Regarding claim 20, it has been determined that no further limitations exist apart from those previously addressed in claim 6. Therefore, claim 20 is rejected under the same rationale as claim 6.

Claim(s) 11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You (US20200108869A1).
Regarding claim 11, You discloses;
One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: 
receiving, from at least one sensor, sensor data associated with an environment (disclosed as an image sensor and non-image sensor, paragraph 0041); 
determining a first lane position in the environment in which at least one vehicle can occupy (disclosed as determining lane change possibility based on sensor data, paragraph 0042); 
generating, based on the sensor data, a set of lane change data values associated with positions of at least two vehicles relative to the first lane position (disclosed as determining lane change information, including possibility, paragraph 0097, and performing lane change [which includes information for position to control the vehicle], paragraph 0149, Fig 6 S650); 
determining, based on the set of lane change data values, a collision risk value associated with the at least two vehicles attempting to occupy the first lane position (disclosed as determining whether a lane change is possible and collision prediction times if relevant, paragraph 0131); and 
generating, based on the collision risk value, an output signal to a first vehicle included in the at least two vehicles (disclosed as generating a warning if lane change is not safely possible, paragraph 0149, Fig 6 S660).  

Regarding claim 13, You discloses;
The one or more non-transitory computer-readable media of claim 11 (see claim 11 rejection), wherein the sensor data includes at least one vehicle-to-vehicle signal generated by a second vehicle of the at least two vehicles (disclosed as receiving driving information through V2V communication, paragraph 0112, which is used in determining the possibility of lane changes, Fig 6 S610).  

Regarding claim 14, You discloses;
The one or more non-transitory computer-readable media of claim 11 (see claim 11 rejection), wherein the sensor data includes image data of at least a portion of a second vehicle of the at least two vehicles (disclosed as the image sensor capturing data around the host vehicle, paragraph 0045, which can include other vehicles to display on a display unit, paragraph 0145).

Regarding claim 15, You discloses;
The one or more non-transitory computer-readable media of claim 11 (see claim 11 rejection), wherein determining the collision risk value further comprises: 
determining a first intention of a first driver of the first vehicle to occupy the first lane position, wherein the set of lane change data values includes at least one value associated with the first driver of the first vehicle or a driving parameter of the first vehicle (disclosed as detecting a turn signal of the host vehicle to determine a lane change, paragraph 0131); and 
determining a second intention of a second driver of a second vehicle included in the at least two vehicles to occupy the first lane position, wherein the set of lane change data values includes at least one value associated with the second driver of the second vehicle or a driving parameter of the second vehicle (disclosed as receiving driver information from V2V communication, paragraph 0149).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy (US9975483B1).
Regarding claim 3, Ramaswamy teaches;
The computer-implemented method of claim 1 (see claim 1 rejection), further comprising determining, based on the sensor data, that the first lane position is unoccupied (implied in determining whether objects are detected in the user’s blind spot, column 7 lines 59-64).  
	While Ramaswamy does not explicitly teach that a position is unoccupied, detecting whether an object exists in that position [blind spot] implies detecting that the position is unoccupied [no alert needed] or occupied [alert needed].

Regarding claim 7, Ramaswamy teaches;
The computer-implemented method of claim 6 (see claim 6 rejection), wherein determining the collision risk value comprises:
assigning a first weight value to the head position (taught as determining the user’s gaze based on the head position, column 5 lines 60-66), and	
assigning a second weight value to the eye gaze direction (taught as determining the user’s gaze based on the eye position, column 5 lines 60-66). 
However, Ramaswamy does not explicitly teach; wherein the first weight value is less than the second weight value.
While weight values and wherein the first weight value is less than the second weight value” is not explicitly taught, one of ordinary skill in the art before the effective filing date of the claimed invention would understand the implication of Ramaswamy’s presentation of determining gaze direction and the resultant risk of missing an object during a maneuver. Specifically, Ramaswamy teaches that pupil position may change without a head position changing, which would change the area the driver is looking at (column 9 lines 45-53). Thus, an eye/pupil gaze position can give a better indication, when possible of the driver’s field of view than the head position, and would be given greater “weight” or consideration.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over You (US20200108869A1).
Regarding claim 12, You teaches;
The one or more non-transitory computer-readable media of claim 11 (see claim 11 rejection). However, You does not explicitly teach; wherein a second vehicle of the at least two vehicles is an autonomous-driving vehicle or a semi-autonomous- driving vehicle.  
	While it is not explicitly stated that the detected [second] vehicle is autonomous or semi-autonomous, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize the distinction as a matter of design choice. Furthermore, the broad recitation of “semi-autonomous” could, to one of ordinary skill in the art, include mechanisms such as cruise control or navigation assistance, which are generally included in vehicles.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over You (US20200108869A1), and further in view of Tran (US10816993B1).
Regarding claim 16, You teaches;
The one or more non-transitory computer-readable media of claim 11 (see claim 11 rejection).
However, You does not explicitly teach; wherein the output signal includes a vehicle-to-vehicle signal generated by the first vehicle.  
	Tran teaches; wherein the output signal includes a vehicle-to-vehicle signal generated by the first vehicle (taught as sharing motion behavior to neighboring vehicles, column 46 lines 43-46).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to share information with neighboring vehicles as taught by Tran in the system taught by You in order to improve response and safety. As You teaches receiving driving information from other vehicles with V2V (paragraph 0112), it would be obvious to send its own driving information to other vehicles to provide similar consideration. Furthermore, Tran suggest that distributed computing and sensing over vehicle networks promotes safer driving and route planning (column 66 lines 23-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20150194057A1 for further lane change assistance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662